DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LEONARD PITTS,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D22-13

                               [July 7, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Scott S. Suskauer,
Judge; L.T. Case No. 502011CF008152A.

  Gregg S. Lerman, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, CONNER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.